Citation Nr: 1715282	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Propriety of the rating reduction for service-connected coronary artery disease (hypertensive heart disease) with severe angina from 100 percent to 10 percent, effective February 1, 2012.

2.  Whether the discontinuance of entitlement to special monthly compensation (SMC) at the housebound rate, effective February 1, 2012, was proper.

3.  Whether the discontinuance of Dependents' Educational Assistance (DEA) benefits  under Chapter 35, Title 38, United States Code, effective February 1, 2012, was proper.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION
	
The Veteran served on active duty from August 1974 to January 1987, from November 2001 to July 2002, and from July 2002 to January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held before the RO in May 2010 and another hearing was held before a Decision Review Officer (DRO) in June 2012.  Transcripts of the hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran submitted a VA Form 9 to the Board of Veterans' Appeals in which he requested a hearing before the Board at his local VA office (Travel Board hearing).

In August 2015, the Veteran contacted the RO by telephone and requested that the hearing request he had submitted in July 2015 be canceled.  See August 2015 VA Form 27-0820.  It appears this may have been considered a withdrawal of the Veteran's request for a Board hearing.  However, a careful review of the record shows that the July 2015 request for a hearing was submitted in response to a July 2015 rating decision that proposed to reduce the rating for his service-connected depressive disorder from 70 percent to 30 percent.  See July 2015 VA Form 21-4138 ("This is to request a HEARING, in response to proposal reduction of benefits.  VA letter dated July 13, 2015.").  

The Veteran has not withdrawn his request for a hearing before the Board.  Notably, in January 2016, the Veteran again contacted the RO by telephone to reiterate his request for a Board hearing.  However, instead of a Travel Board hearing, he was now requesting that his hearing be conducted by live videoconference instead.  

A hearing before the Board will be granted if a Veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  A remand is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Arrangements should be made for the Veteran to be scheduled for a videoconference hearing before the Board at his local RO.  Notice of such hearing should be mailed to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

